Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This office action is in response to applicant’s communication filed on 11/25/20. Claims 41-60 are pending in this application.
Information Disclosure Statement
The information disclosure statements filed on 11/25/20 and 05/12/21 have been received and are being considered. 
Claim Rejections Under 35 U.S.C. §112
Claims 41-60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. For example and in particular, the beginning of each claim should begin with an article such as ‘A’,  ‘An’ or The. Appropriate correction is recommended.

Claim Rejections Under 35 U.S.C. §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 41-49, 51 and 53-60 are rejected under 35 U.S.C. §102 as being unpatentable over Brown (US20160201881).
Regarding claim 41, Brown discloses an Excitonic device including:  at least one heterostructure comprising or consisting solely of a first two-dimensional material or layer and a second two-dimensional material or layer (this office action interprets this statement to mean that there is at least one monolayer, see paras [0060]), the at least one heterostructure being configured to generate interlayer excitons at high temperature or room temperature (see para [0050] and [0051] and para [0048]disclosing commercial TFT operating at room temperature excitation).
Regarding claim 42, Brown discloses the Excitonic device according to claim 41, further including at least one gate electrode configured to apply an electric field to the at least one heterostructure to control an exciton flux in the at least one heterostructure (see para [0039]-[0043] disclosing applying an electric field in the semiconductor layer).
Regarding claim 43, Brown discloses the Excitonic device according to claim 42, wherein the at least one gate electrode comprises a top gate electrode configured to apply an electric field perpendicular to a crystal plane of the at least one heterostructure (see fig 1 and paras [0055]-[0059] disclosing nanocrystals).
Regarding claim 44, Brown discloses the Excitonic device according to claim 41, including a plurality of top gate electrodes configured to apply an electric field to the at least one heterostructure to create a laterally modulated electric field to drive an exciton flux and/or exciton motion towards regions of lower energy (see para [0050] disclosing electric field excition action).
Regarding claim 45, Brown discloses the excitonic device according to claim 42, further including at least one bottom gate electrode (see fig 1, disclosing top and bottom electrodes).
Regarding claim 46, Brown discloses the Excitonic device according to claim 42, further including encapsulation layers sandwiching the at least one heterostructure (see fig 1 barrier layers and emitter in between).
Regarding claim 47, Brown discloses the Excitonic device according to claim 42, further including a substrate to which the least one heterostructure is attached (see fig 1, disclosing substrate). 
Regarding claim 48, Brown discloses the Excitonic device according to claim 42, wherein the first and second two- dimensional materials or layers comprises or consist solely of a transition metal dichalcogenide (see para [0056] disclosing chalcogenide). 
Regarding claim 49, Brown discloses the Excitonic device according to claim 42, wherein the first two-dimensional material or layer comprises MoS2 and the second two-dimensional material or layer comprises WSe2 (see para [0036] disclosing Wse).
Regarding claim 51, Brown discloses the Excitonic device according to claim 42, further including interlayer exciton generation means configured to generate interlayer excitons in the least one heterostructure (see paras [0046]-[0050]).
Regarding claim 53, Brown discloses an Excitonic switching method including the steps of: - providing an excitonic device according to claim 41; - generating interlayer excitons in the least one heterostructure; - allowing the generated interlayer excitons to displace along the least one heterostructure (see paras [0049] and [0050] disclosing excitons and heterostructure); and creating a potential barrier by applying an electric field through the least one heterostructure to impede or block interlayer exciton displacement (see para [0050] disclosing containment of excition.
Regarding claim 54, Brown discloses a Method according to claim 53, further including removing the potential barrier by reducing or removing the electric field through the least one heterostructure to permit interlayer exciton displacement (see para [0043] disclosing PL recovery upon removal of the electric field).
Regarding claim 55, Brown discloses the Method according to the previous claim 53, further including the step of optically initializing an exciton valley-state by exciting the at least one heterostructure with o+ circularly- polarized light to generate valley-polarized excitons.
Regarding claim 56m Brown discloses the Method according to claim 55, wherein first and second logic states are determined by measuring an emitted polarization difference between right and left circularly polarized emission intensities emitted by the interlayer excitons when the excitonic device is pumped with circularly polarized light, the right and left circularly polarized emission intensities being obtained by integrating over the measured interlayer exciton emission spectrum (see para [0039] and [0042] disclosing polarization).
Regarding claim 57, Brown discloses the Method according to claim 53, wherein a voltage is applied to generate an electric field across the heterostructure to set a first logic state; and the voltage is removed to set a second logic state (see paras [0046] and [0047] disclosing on/off states).
Regarding claim 58, Brown discloses the Excitonic device operating method including the steps of: - providing an excitonic device according to claim 41 (see rejection of claim 41); - generating interlayer excitons in the least one heterostructure (see paras [0039]-[0043]); and creating one or more potential ladders or a potential gradient for manipulating the interlayer excitons by applying a plurality of different electric fields through the least one heterostructure (see para [0053] disclosing different  quantum efficiencies, and para [0050], [0051] describing various exciton relationship with electric fields), the electric fields being applied at different spatial portions across the least one heterostructure to create a drift field in an interlayer exciton displacement direction through the least one heterostructure (see para [0050], [0051] describing various exciton concentration points).
Regarding claim 59, Brown discloses the method according to claim 58, wherein the excitonic device includes a plurality of electrodes configured to generate a plurality of spatially separated electric fields through the at least one heterostructure (see fig 1 disclosing 2 electrodes), wherein the spatially separated electric fields are spatially separated along a plane of the excitonic device (see fig 1).
Regarding claim 60, Brown discloses the Method according to claim 58, wherein the method is an excitonic switching method (see para [0047] describing on/off states).

Claim Rejections Under 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 50 and 52 are rejected under 35 U.S.C. §103 as being unpatentable over Brown and further in view of Li (US20200035861).
Regarding claim 50, Brown discloses the Excitonic device according to claim 46, and Li further discloses wherein the encapsulation layers comprise or consist solely of boron nitride or hexagonal boron nitride (see para [0079] of Li). Brown and Li are in the same or similar fields of endeavor. It would have been obvious to combine Brown with Li. Brown and Li may be combined by forming the device of brown in accordance with Li, for example, to encapsulate quantum/dot operations. One having ordinary skill in the art would be motivated to combine Brown with Li in order to facilitate the production of light-emitting display components.
Regarding claim 52, Brown discloses the Excitonic device according to claim 41, Li discloses wherein room temperature is a temperature between 15 and 45°C these range extremity values included, and high temperature is a temperature between -100°C and 45°C these range extremity values included (see para [0016] disclosing room temperature operation). Brown and Li are in the same or similar fields of endeavor. It would have been obvious to combine Brown with Li. Brown and Li may be combined by forming the device of brown in accordance with Li, for example, to encapsulate quantum/dot operations in display applications. One having ordinary skill in the art would be motivated to combine Brown with Li in order to facilitate the production of light-emitting display components.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD CHIN/Primary Examiner, Art Unit 2813